DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The applicant is requested to update the status of related application on page 1 of the specification. Application No. 16/207,077 is now US Patent No. 10,812,239.

Claim Objections
Claims 3, 7, 8, 11, 13, and 18 are objected to because of the following informalities:  
Claim 3, line 9, it is suggested to replace “wherein” with “whether”.
Claim 7, line 8, it is suggested to insert “comprises” after “the constraint”.
Claim 8, line 9, it is suggested to replace “wherein” with “whether”.
Claim 11, line 5, it is suggested to delete “, wherein the configuration information”.
Claim 13, line 7, it is suggested to replace “wherein” with “whether”.
Claim 18, line 9, it is suggested to replace “wherein” with “whether”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (2014/0086187).
Regarding claims 1 and 11, Kang discloses an apparatus and a method for wireless communication, comprising: receiving, by a second communication node (see terminal in figure 3), configuration information from a first communication node, wherein the configuration information comprises at least a group index, a constraint, or a grouping criterion associated with at least one group of one or more groups of channel state information (see the reference signal configuration and the node is given to the terminal or previously known to the terminal in paragraph 0036; CQI in dex in Table 1 on page 5and RI index in Table 5 on page 6); receiving, by the second communication node, one or more reference signals from the first communication node (see reference signal S300 in figure 3); and reporting, by the second communication node to the first communication node, the one or more groups of channel state information based on the configuration information, wherein each of the one or more groups comprises at least one of a group index that identifies a corresponding group or an index associated with a corresponding reference signal (see CSI feedback S500 in figure 3 and paragraph 0010; a group of CQI index in Table 1 on page 5 and a group of RI index in Table 5 on page 6).
Regarding claims 2 and 12, Kang discloses wherein the index associated with the corresponding reference signal comprising at least one of: a reference signal configuration index, a reference signal resource set index, a reference signal resource index, a reference signal port index, a measurement restriction window index, a time-frequency window index, or a reporting configuration index, and wherein each group of the channel state information further comprises at least one of: a Channel Quality Indicator (CQI), a Rank Indication (RI), a Reference Signal Receiving Power (RSRP), a Precoding Matrix Indicator (PMI), or phase information (see CQI index in Table 1 and RI index in Table 5); and wherein the constraint comprises at least one of: (1) a number of the one or more groups of channel state information (there are at least two groups in Table 1 and Table 5), (2) a threshold that triggers the transmitting of the one or more groups of channel state information, (3) an X-th strongest beam for a measurement metric, (4) or Y strongest beams for a measurement metric, X and Y being an integer greater than or equal to 1.
Regarding claims 3 and 13, Kang discloses wherein the channel state information is grouped into the one or more groups based on the grouping criterion that specifies at least one of: whether reference signals in a same group are received simultaneously by the second communication node; whether reference signals in different groups are received simultaneously by the second communication node; whether reference signals in a same group are multiplexed; whether reference signals in different groups are multiplexed; or wherein reference signals in a same group are not transmitted simultaneously by the first communication node, and wherein the grouping criterion further specifies a K-level grouping of the channel state information, K being a positive integer (see Table 1 where different groups can be formed such QPSK, 16 QAM, and 64 QAM and simultaneously transmit signals in paragraph 0075).
Regarding claims 4 and 14, Kang discloses prior to receiving the one or more reference signals by the second communication node: transmitting, by the second communication node, to the first communication node at least one of: grouping criteria supported by the second communication node; a number of transceiver units in a group; a number of transceiver units of a reference signal-related index in a group; a maximum number of layers in a group; a maximum number of layers of a reference signal-related index in a group; a number of groups to be reported, or a set of numbers of groups to be reported; a maximum number of groups supported; a maximum number of layers of the second communication node; a number of, or a maximum number of, reference signal resources or antenna ports that are measured simultaneously; a number of time-domain repetitions of the reference signal resource under a measurement restriction or in a time-frequency measurement window; or a number of time-domain units occupied by reference signal resource under a measurement limit or in a time-frequency measurement window (see CSI for each node combination includes at least one of PMI for each node, the whole PMI, RI, CQI, and CPMI. Each CSI may be measured for whole frequency band (e.g., wideband PMI/CQI/RI) or for a particular frequency band (e.g., subband PMI/CQI/RI) in paragraph 0077).
Regarding claims 5 and 15, Kang discloses wherein the second communication node supports at least one of: transmitting Reference Signal Received Power (RSRP) and Rank Information (RI) in a same report format, slot, subframe or slot/subframe bundling element; transmitting RSRP and PMI in a same report format, slot, subframe or slot/subframe bundling element; transmitting RSRP and Co-phasing in a same report format, subframe or slot/subframe bundling element; or transmitting RSRP and CQI in different report formats (see transmission power, RI, PMI… in paragraphs 0018-0019, 0041).
	Regarding claims 6-10 and 16-20, claims 6-10 and 16-20 claimed an apparatus and a method that is located at the other end of the apparatus and its corresponding method claimed in claims 1-5 and 11-15, claims 6-10 and 16-20 are, therefore, subject to the same rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472